Exhibit 10.1

DCT INDUSTRIAL TRUST INC.

2006 OUTPERFORMANCE PROGRAM

ARTICLE 1

GENERAL

1.1 Purpose and Authority. This 2006 Outperformance Program (the “Outperformance
Program” or the “Program”) is adopted pursuant to the DCT Industrial Trust Inc.
(the “Company”) 2006 Long Term Incentive Plan (as amended, restated and
supplemented from time to time, the “Plan”) to provide certain key employees of
the Company or its affiliates in connection with their employment or other
service relationship with the incentive compensation described in the
Outperformance Program and thereby provide additional incentive for them to
promote the progress and success of the business of the Company and its
affiliates. The Outperformance Program was adopted by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”)
pursuant to authority delegated to it by the Board as set forth in the
Committee’s charter.

1.2 Administration.

1.2.1 Without limitation of Section 1.1, the Outperformance Program and the
Awards shall be administered by the Committee in accordance with the Plan

1.2.2 The Committee shall have the power and authority to select Award
Recipients and grant Awards to such Award Recipients. The Committee may make
such rules and regulations and establish such procedures for the administration
of this Outperformance Program as it deems appropriate.

1.2.3 The Committee may, in its absolute discretion, without amendment to the
Outperformance Program, accelerate the lapse of restrictions, or waive any
condition imposed hereunder, with respect to any Award, or otherwise adjust any
of the terms applicable to any such Award; provided, however, that no action
under this Section 1.2.3 shall adversely affect any outstanding Awards without
the consent of the holder thereof.

1.2.4 All decisions made by the Committee pursuant to the provisions of the
Outperformance Program shall be final, conclusive and binding on all persons,
including the Company and the Award Recipients. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Outperformance Program, and all members of the Board or the Committee and each
and any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.



--------------------------------------------------------------------------------

1.3 Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Plan. In addition, as used herein:

“Additional Share Baseline Value” means, with respect to an Additional Share,
the gross proceeds received by the Company or the Partnership upon the issuance
of such Additional Share, which amount shall be deemed to equal, as applicable:
(A) if such Additional Share is issued in a public offering or private
placement, the gross price to the public or to the purchaser(s); and (B) if such
Additional Share is issued in exchange for assets or upon the acquisition of
another entity, the cash value imputed to such Additional Share for purposes of
such transaction by the parties thereto, as determined by the Committee, or, if
no such value was imputed, the Common Stock Price as of the date of issuance.

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all of the Units (assuming that such Units were
converted, exercised, exchanged or redeemed for Common Units as of such date at
the applicable conversion, exercise, exchange or redemption rate (or rate deemed
applicable by the Committee if there is no such stated rate) and such Common
Units were then tendered to the Partnership for redemption pursuant to
Section 8.5 of the Partnership Agreement as of such date), other than those held
by the Company, in the case of each (A) and (B), to the extent issued after the
Effective Date and on or before the Valuation Date in a capital raising
transaction, in exchange for assets or upon the acquisition of another entity,
but specifically excluding, without limitation, (i) shares of Common Stock
issued upon exercise of stock options or upon the exchange (directly or
indirectly) of LTIP Units or other Units issued to employees, non-employee
directors, consultants, advisors or other persons or entities as incentive
compensation, and (ii) shares of Common Stock awarded to employees or other
persons or entities in exchange for services provided to the Company.

“Aggregate Dividend Value” means, as of a particular date, the value, based on
the Common Stock Price as of such date, of the sum of the total dividends and
other distributions actually paid between the Effective Date and such date
(excluding dividends and distributions paid in the form of additional shares of
Common Stock or Units) in respect of the Total Shares as of such date assuming
that all of such dividends and other distributions had been reinvested in shares
of Common Stock at the Common Stock Price on the date such dividend or other
distribution was paid.

“Award” means an award of a Participation Percentage to an Award Recipient under
the Outperformance Program.

“Award Recipient” means an Eligible Person designated by the Committee to
receive an Award.

“Award Shares” has the meaning given to that term in Section 2.3.1.

“Baseline” means, as of the Valuation Date, an amount representing (without
double-counting) the sum of: (A) the Baseline Value multiplied by (i) the
Initial Shares, multiplied by (ii) the sum of 100% plus the Target Return
Percentage; plus (B) with respect to each Additional Share, the product of
(i) the Additional Share Baseline Value of such Additional Share, multiplied by
(ii) the sum of (x) 100% plus (y) the product of the Target Return Percentage

 

2



--------------------------------------------------------------------------------

multiplied by a fraction the numerator of which is the number of days from the
issuance of such Additional Share to and including the Valuation Date and the
denominator of which is the number of days from and including the Effective Date
to and including the Valuation Date.

“Baseline Value” means the “public offering price” (or equivalent) set forth on
the cover page for the final prospectus relating to the Initial Public Offering.

“Cause” means, with respect to an Award Recipient, (A) if the Award Recipient is
a party to a Service Agreement, and “cause” is defined therein, such definition,
or (B) if the Award Recipient is not party to a Service Agreement or the Award
Recipient’s Service Agreement does not define “cause”: (i) engaging in
(A) willful or gross misconduct or (B) willful or gross neglect; (ii) repeatedly
failing to adhere to the directions of superiors or the Board or the written
policies and practices of the Company or Subsidiaries or its affiliates;
(iii) the commission of a felony or a crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct, or any crime involving the
Company or Subsidiaries or any affiliate thereof; (iv) fraud, misappropriation
or embezzlement; (v) a material breach of the Award Recipient’s Service
Agreement (if any) with the Company or Subsidiaries or its affiliates; (vi) acts
or omissions constituting a material failure to perform substantially and
adequately the duties assigned to the Award Recipient; (vii) any illegal act
detrimental to the Company or Subsidiaries or its affiliates; or (viii) repeated
failure to devote substantially all of the Award Recipient’s business time and
efforts to the Company if required by the Award Recipient’s Service Agreement.

“Change in Control” means (A) if the Award Recipient is a party to a Service
Agreement, and “change in control” is defined therein, such definition, or
(B) if the Award Recipient is not party to a Service Agreement or the Award
Recipient’s Service Agreement does not define “change in control”, the happening
of any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Award Recipient, the Award Recipient and any “group”
(as such term is used in Section 13(d)(3) of the Exchange Act) of which the
Award Recipient is a member), is or becomes the “beneficial owner” (as defined
in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities
of the Company representing 30% or more of either (A) the combined voting power
of the Company’s then outstanding securities or (B) the then outstanding Shares
(in either such case other than as a result of an acquisition of securities
directly from the Company); or

(ii) any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

 

3



--------------------------------------------------------------------------------

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s Common Stock, par value $.01 per share,
either currently existing or authorized hereafter.

“Common Units” has the meaning set forth in the Partnership Agreement.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock for the sixty (60) trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date upon which a Transactional Change in Control
occurs, the Common Stock Price as of such date shall be equal to the fair market
value in cash, as determined by the Committee, of the total consideration paid
or payable in the transaction resulting in the Transactional Change in Control
for one share of Common Stock.

“Disability” means, with respect to an Award Recipient, unless otherwise
provided in the Award Recipient’s Service Agreement, the occurrence of an event
which would entitle an employee of the Company to the payment of disability
income under one of the Company’s approved long-term disability income plans or
a long term disability as determined by the Committee in its absolute discretion
pursuant to any other standard as may be adopted by the Committee.
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.

 

4



--------------------------------------------------------------------------------

“Dividend Value” means the aggregate amount of dividends and distributions paid
on one share of the Common Stock between the Effective Date and the Valuation
Date (excluding dividends and distributions paid in the form of additional
shares of Common Stock).

“Effective Date” means the date of the consummation of the Initial Public
Offering.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” has the meaning given to that term in the Plan.

“Final Participation Percentage” means, as of the Valuation Date, with respect
to each Award Recipient, such Award Recipient’s Participation Percentage, plus
such Award Recipient’s Unallocated Participation Percentage Share.

“Good Reason” means, with respect to an Award Recipient, (A) if the Award
Recipient is a party to a Service Agreement, and “good reason” is defined
therein, such definition, or (B) if the Award Recipient is not party to a
Service Agreement or the Award Recipient’s Service Agreement does not define
“good reason”: (i) the material reduction of the Award Recipient’s authority,
duties and responsibilities, or the assignment to the Award Recipient of duties
materially inconsistent with the Award Recipient’s then current position or
positions with the Company; (ii) a reduction in the annual salary of the Award
Recipient, or a reduction in the target bonus applicable to the Award Recipient,
if any (except for the material reduction in bonus that is part of a Company
program to reduce “general and administrative” expenses due to business
conditions which reduction is applied to other senior officers generally;
provided that such reduction is before the occurrence of a Change in Control; or
(iii) the relocation of the Award Recipient’s office to more than 30 miles from
Denver, Colorado.

“Initial Public Offering” means the consummation of the first fully
underwritten, firm commitment public offering pursuant to an effective
registration statement under the Securities Act, covering the offer and sale by
the Company of its Common Stock, which is expected to be consummated in December
2006.

“Initial Shares” means (without double counting) the sum of (A) the total number
of shares of Common Stock outstanding as of the Effective Date excluding
unvested shares of Common Stock previously granted to employees or other persons
or entities in exchange for services provided to the Company and excluding
shares of Common Stock issuable upon exercise of stock options or upon the
exchange (directly or indirectly) of unvested LTIP Units or other Units issued
to employees, non-employee directors, consultants, advisors or other persons or
entities as incentive compensation, (B) the number of shares of Common Stock
issued by the Company in its Initial Public Offering (including any shares of
Common Stock that the Company issues and sells to the underwriters in its
Initial Public Offering as a result of any exercise of the overallotment option
granted by the Company to the underwriters pursuant to the underwriting
agreement relating to the Initial Public Offering) and (C) the REIT Shares
Amount for all of the Common Units (other than those held by the Company)
outstanding as of the Effective Date.

 

5



--------------------------------------------------------------------------------

“LTIP Units” means partnership units in the Partnership designated as such in
the Partnership Agreement.

“Maximum Outperformance Pool Amount” means $40,000,000.

“Measurement Date” means the third anniversary of the Effective Date.

“MSCI US REIT Index Percentage” means, for a particular period, 110% of the
compound annual return during such period of the total return index level for
the MSCI US REIT Index (RMS), or, in the event such index is discontinued or its
methodology significantly changed, a comparable index selected by the Committee
in good faith.

“Outperformance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: subtract the Baseline from the Total Return, in each case
as of the Valuation Date, and multiply the resulting amount (or, if the
resulting amount would be negative, zero) by 10%; provided, however, that in no
event shall the Outperformance Pool as of the Valuation Date exceed the Maximum
Outperformance Pool Amount.

“Participation Percentage” means, with respect to an Award Recipient, such Award
Recipient’s share of the amounts to be paid under this Outperformance Program as
set forth in such Award Recipient’s Participation Letter.

“Partnership” means DCT Industrial Operating Partnership LP, a Delaware limited
partnership.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership dated as of October 10, 2006 among the Company and
the limited partners party thereto, as amended from time to time.

“Qualified Termination” has the meaning set forth in Section 2.4.1.

“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.

“Securities Act” means the Securities Act of 1933, as amended

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between an Award Recipient, on the
one hand, and the Company, its Subsidiary, or one of its affiliates, on the
other hand, as amended or supplemented through such date.

“Subsidiary” means any corporation, partnership or other entity of which at
least 50% of the economic interest in the equity or voting power is owned
(directly or indirectly) by the Company. In the event the Company becomes such a
subsidiary of another company (directly or indirectly), the provisions hereof
applicable to subsidiaries shall, unless otherwise determined by the Committee,
also be applicable to such parent company.

“Target Return Percentage” means the greater of (i) 10% per year, compounded
annually, or (ii) the MSCI US REIT Index Percentage, in each case for the period
from the Effective Date to the Valuation Date.

 

6



--------------------------------------------------------------------------------

“Transfer” has the meaning set forth in Section 2.7.

“Total Return” means (without double-counting), as of a particular date, an
amount equal to the sum of (a) the Total Shares multiplied by the Common Stock
Price as of such date plus (b) the Aggregate Dividend Value as of such date.

“Total Shares” means (without double-counting), as of a particular date of
determination, the sum of: (A) the Initial Shares, plus (B) the Additional
Shares as of such date.

“Transactional Change in Control” means (a) a Change in Control described in
clause (i) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, or (b) a Change in Control described in clauses
(ii) or (iii)(A) of the definition thereof.

“Unallocated Participation Percentage” means, as of the Valuation Date, the
aggregate participation percentage of the Outperformance Pool that is not
allocated to any Award Recipient under the Outperformance Program whether
because such participation percentage was not allocated or was forfeited.

“Unallocated Participation Percentage Share” means, as of the Valuation Date,
with respect to each Award Recipient, the Unallocated Participation Percentage
multiplied by a fraction the numerator of which is such Award Recipient’s
Participation Percentage and the denominator of which is the product of (i) 100%
minus (ii) the Unallocated Participation Percentage.

“Units” means all Common Units and other Partnership Units (as defined in the
Partnership Agreement) with economic attributes substantially similar to Common
Units as determined by the Committee.

“Valuation Date” means the earliest of (i) the Measurement Date and (ii) the
date upon which a Change in Control shall occur.

ARTICLE 2

OUTPERFORMANCE AWARDS

2.1 Awards. The Committee in its discretion shall select those Eligible Persons
who shall be Award Recipients and shall determine each Award Recipient’s Award,
which will consist of a Participation Percentage in the Outperformance Program.
All Award Recipients and the amount of their Awards shall be selected on or
prior to the Valuation Date. Promptly after the Committee selects an Award
Recipient to receive an Award, the Company will provide the Award Recipient with
a participation letter substantially in the form attached hereto as Exhibit A
(each, a “Participation Letter”) notifying the Award Recipient of his or her
Award. The Committee shall have the right to increase an Award Recipient’s
Participation Percentage from time to time and at any time prior to the
Valuation Date, in which case a new Participation Letter will be provided to the
Award Recipient. Notwithstanding the foregoing, the total Participation
Percentages of all Award Recipients under this Outperformance Program may not
exceed 100%.

 

7



--------------------------------------------------------------------------------

2.2 Determination of Outperformance Pool. As soon as practicable following the
Valuation Date, but as of the Valuation Date, the Committee will determine the
size of the Outperformance Pool, if any. If the performance of the Company has
been such that there is no Outperformance Pool (i.e., that the Outperformance
Pool is zero), then the Award Recipients will not be entitled to be paid any
amounts under the Program and the Awards will be terminated as of the Valuation
Date. If the Outperformance Pool as of the Valuation Date is greater than zero,
then the Award Recipients will be entitled to the payments described in
Section 2.3 below.

2.3 Award Payment.

2.3.1 In the event that the Outperformance Pool as of the Valuation Date is
greater than zero, then the Committee will perform the following calculations
with respect to each Award: multiply (x) the Outperformance Pool calculated as
of the Valuation Date by (y) the Final Participation Percentage for such Award
Recipient, then divide the result by (z) the Common Stock Price on the Valuation
Date; the resulting number is hereafter referred to as the “Award Shares”;

2.3.2 Subject to the terms hereof, the Award Shares shall be issued as of the
Valuation Date, notwithstanding that, as an administrative matter, certificates
representing the Award Shares may be issued subsequent to any such date.

2.4 Termination and Forfeiture; Vesting; Change in Control.

2.4.1 In the event of termination of the Award Recipient’s employment by the
Company without Cause or by the Award Recipient with Good Reason or by reason of
the Award Recipient’s death or Disability (a “Qualified Termination”) prior to
the Valuation Date then, with respect to the Award Recipient only, (i) the
calculations provided in Sections 2.2 and 2.3 hereof shall be performed with
respect to this Award effective as of the date of the Qualified Termination as
if a Change in Control had occurred (with respect to the Award Recipient only)
on such date, (ii) such Award Recipient shall be issued the Award Shares
resulting from such calculation and (iii) the Award Shares resulting from such
calculation shall automatically and immediately vest as of the date of the
Qualified Termination.

2.4.2 If at any time prior to the Valuation Date an Award Recipient’s employment
by the Company shall terminate or cease for any reason other than a Qualified
Termination, then such Award Recipient’s Award shall be forfeited at such time.
If at any time on or after the Valuation Date an Award Recipient’s employment by
the Company shall terminate or cease for any reason other than a Qualified
Termination, then all of such Award Recipient’s Award Shares that remain
unvested at such time shall automatically and immediately be forfeited by such
Award Recipient.

2.4.3 Subject to Sections 2.4.1 and 2.4.2 hereof, the Award Shares shall become
vested as follows: (i) fifty percent (50%) of such Award Shares shall become
vested on the Measurement Date; (ii) an additional twenty-five percent (25%) of
such Award Shares shall become vested on the first (1st) anniversary of the
Measurement Date and (iii) the remaining

 

8



--------------------------------------------------------------------------------

twenty-five percent (25%) of such Award Shares shall become vested on the second
(2nd) anniversary of the Measurement Date; provided, however, that all unvested
Award Shares that have not previously been forfeited shall vest immediately upon
the occurrence of a Change in Control or a Qualified Termination. For the
avoidance of doubt, the vesting of the Award Shares pursuant to this
Section 2.4.3 shall be independent from, and in no way effect, the calculations
set forth in Sections 2.2 and 2.3 hereof.

2.4.4 Prior to the Valuation Date, the Committee may allocate part or all of any
Award or any unvested portion thereof which have been forfeited pursuant to
Section 2.4.2 to one or more of the other Award Recipients then existing or to
one or more new Award Recipients, including newly hired employees.

2.5 Issuance of Other Securities in lieu of Common Stock. In lieu of shares of
Common Stock, the Committee, in its sole discretion, may permit some or all of
the Award Recipients to receive their Award Shares in LTIP Units or other
securities of the Company or any of its affiliates, that are valued in whole or
in part by reference to, or are otherwise calculated by reference to or based
on, shares of Common Stock (“Other Share-Based Securities”); provided, that the
Committee determines, in good faith, that the aggregate value of such Other
Share-Based Securities is equivalent to the value of the Award Shares to be
issued to such Award Recipient(s) pursuant to Section 2.3.1. Other Share-Based
Securities may be issued in lieu of all the Award Shares of such Award
Recipient(s) or a portion thereof. The Committee shall determine the
restrictions and conditions, under this Program or otherwise, applicable to such
Other Share-Based Securities.

2.6 Dividends. On the date of issuance of Award Shares or as soon as practicable
thereafter, the Company shall make to each Award Recipient a payment in cash
equal to the result of multiplying (x) such Award Recipient’s Award Shares by
(y) the Dividend Value. On and after the Valuation Date, if the Company shall
pay a cash dividend on the Common Stock, the Company shall pay the same cash
dividend on each issued and outstanding Award Share without regard to whether
such Award Share has then vested (which dividend shall be non-refundable,
notwithstanding any subsequent forfeiture, if any, of Award Shares in respect of
which such dividend was paid).

2.7 Restrictions on Transfer. Except as otherwise permitted by the Committee, no
Award Recipient shall sell, assign, transfer, pledge, give away or in any other
manner disposed of, whether voluntarily or by operation of law (each such action
a “Transfer”) any Award or any Award Share prior to the date on which it vests;
provided that the Committee may, in its sole discretion, provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Committee may determine in its sole discretion.

2.8 Rights with Respect to Award. Without duplication with the provisions of
Section 14 of the Plan, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization,
significant repurchase of shares, or other similar change in the capital
structure

 

9



--------------------------------------------------------------------------------

of the Company, or any distribution to holders of Common Stock other than
ordinary cash dividends, shall occur or (iii) any other event shall occur which
in the judgment of the Committee necessitates action by way of adjusting the
terms of the Outperformance Program, then and in that event, the Committee shall
take such action as shall be necessary to maintain the Award Recipients’ rights
hereunder so that they are substantially proportionate to the rights existing
under this Outperformance Program prior to such event. After the issuance of the
Award Shares, the Award Recipient shall possess all incidents of ownership with
respect to each Award Share which is outstanding, including voting rights,
without regard to whether such Award Share has then vested, except as otherwise
set forth herein.

ARTICLE 3

MISCELLANEOUS

3.1 Amendments. This Outperformance Program and any Participation Letter may be
amended or modified only with the consent of the Company acting through the
Committee or the Board; provided that any amendment or modification which
adversely affects an Award Recipient must be consented to by such Award
Recipient to be effective as against him.

3.2 Incorporation of the Plan; Interpretation by Committee. This Outperformance
Program is subject in all respects to the terms, conditions, limitations and
definitions contained in the Plan. In the event of any discrepancy or
inconsistency between this Outperformance Program and the Plan, the terms and
conditions of the Plan shall control. Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Outperformance Program,
with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law, provided that the
Committee’s interpretation shall not be entitled to deference on and after a
Change in Control except to the extent that such interpretations are made
exclusively by members of the Committee who are individuals who served as
Committee members before the Change in Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan, this Outperformance Program or the
administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or this Outperformance Program or
of any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Outperformance Program, the decision
of the Committee, except as provided above, shall be final and binding upon all
persons.

3.3 Stock Certificates; Restrictive Legends

3.3.1 On any date of issuance of Award Shares or as soon as practicable
thereafter, the Company shall issue a stock certificate, or if shares are not
certificated, a written statement evidencing the book entry of the Award Shares
as required by applicable law, to each Award Recipient receiving Award Shares
hereunder. Each such certificate or book entry shall be registered in the name
of the appropriate Award Recipient. The certificates or any written statement
evidencing the book entry of the Award Shares issued hereunder shall bear a
legend referring to the terms, conditions and restrictions applicable to such
Award Shares hereunder,

 

10



--------------------------------------------------------------------------------

substantially in the following form (in addition to any other legend the
Committee may determine to be necessary or appropriate) and, if shares are not
certificated, such legend(s) shall also be entered in the Company’s book entry
electronic records:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE RESTRICTED BY AND SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE DCT INDUSTRIAL TRUST INC. 2006 OUTPERFORMANCE PROGRAM. COPIES
OF SUCH PROGRAM ARE ON FILE IN THE OFFICES OF DCT INDUSTRIAL TRUST INC. AT 518
17TH STREET, 17TH FLOOR DENVER, CO 80202.

3.3.2 The Committee shall require that the stock certificates, if any,
evidencing the Award Shares be held in custody by the Company until the
restrictions (including those relating to vesting and transferability) set forth
in this Outperformance Program shall have lapsed, and that, as a condition to
the issuance of the Award Shares to any Award Recipient such Award Recipient
shall have delivered a stock power, endorsed in blank, relating to such Award
Shares. If and when such restrictions lapse, the stock certificates, if any,
shall be delivered by the Company to the appropriate Award Recipient or his
designee.

3.3.3 Any shares of Common Stock or other securities distributed by the Company
in respect of the Award Shares shall be subject to this Section 3.3 including
the requirement of an appropriate legend, the requirement that the certificates,
if any, representing such shares of Common Stock or other securities be held in
custody by the Company and the condition to distribution that the Award
Recipient have delivered a stock power with respect to such shares of Common
Stock or other securities.

3.3.4 If the Company shall be consolidated or merged with another corporation,
each Award Recipient shall be required, to the extent that the Award Shares
remain unvested and/or subject to restrictions or transferability, to deposit
with the successor corporation each certificate that such Award Recipient is
entitled to receive by reason of the ownership of the Award Shares, and the
other provisions of this Section 3.3 shall apply to such certificates

3.4 Withholding of Tax. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder shall be subject to the withholding
of such amounts as the Company reasonably may determine that it is required to
withhold pursuant to applicable federal, state or local law or regulation. The
Company’s obligation to deliver stock certificates (or evidence of book entry)
to any Award Recipient is subject to and conditioned on tax withholding
obligations being satisfied by such Award Recipient.

3.5 Assignability. Except as otherwise provided by law, no benefit hereunder
shall be assignable, or subject to alienation, garnishment, execution or levy of
any kind, and any attempt to cause any benefit to be so subject shall be void.

3.6 No Contract for Continuing Services. This Program shall not be construed as
creating any contract for continued services between the Company and any Award
Recipient and nothing herein contained shall give any Award Recipient the right
to be retained as an employee of the Company.

 

11



--------------------------------------------------------------------------------

3.7 Governing Law. This Plan shall be construed, administered, and enforced in
accordance with the laws of the State of Maryland, without giving effect to the
conflict of laws principles thereof.

3.8 Non-Exclusivity. The Program does not limit the authority of the Company,
the Committee, or any Subsidiary, to grant awards or authorize any other
compensation under any other plan or authority, including, without limitation,
awards or other compensation based on the same performance objectives used under
the Program.

3.9 Securities Laws Compliance. Award Shares shall not be issued pursuant to the
exercise or settlement of any award granted hereunder unless the settlement of
such award and the issuance and delivery of such Award Shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act, the Exchange Act and the requirements of any stock exchange
upon which the Award Shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

3.10 Section 409A. If any compensation provided by this Program may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Award Recipient, modify the Program with respect to such Award
Recipient solely in the least restrictive manner necessary in order to, where
applicable, (i) exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or (ii) comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and to make such modifications, in each case, without any diminution
in the value of the benefits granted under the Program to such Award Recipient.

ADOPTED BY THE COMPENSATION COMMITTEE ON DECEMBER 13, 2006

 

12



--------------------------------------------------------------------------------

Exhibit A

[DATE]

CONFIDENTIAL

[Name]

[Address]

 

Re: Participation in the DCT Industrial Trust Inc. 2006 Outperformance Program

Dear [Name]:

You have been selected by DCT Industrial Trust Inc. (the “Company”) to be a
participant in the DCT Industrial Trust Inc. 2006 Outperformance Program (the
“Program”). Generally, under the Program, in the event that the Company’s total
return to its equity holders during a three-year performance period beginning on
December ___, 2006 (the closing date of the Company’s initial public offering)
exceeds the greater of a 10% per year, compounded annually, or 110% of the total
return of the MSCI US REIT Index (RMS), then an aggregate outperformance pool
comprising 10% of such excess will be formed under the Program. The aggregate
outperformance pool will be paid in the form of restricted shares of common
stock of the Company, which will vest 50% on the date of issuance and an
additional 25% on each of the first two anniversaries of the end of the
performance period, subject to continued employment. You will also be entitled
to receive a cash payment in the amount of the dividends that would have been
paid on your restricted shares of common stock issued under the Program if they
had been issued at the beginning of the performance period. The Company may
offer you the choice to receive LTIP units in the Company’s operating
partnership, DCT Industrial Operating Partnership LP, in lieu of shares of
restricted stock. Special provisions will apply, and you may forfeit some or all
of your award, in the event that your employment is terminated or a change in
control of the Company occurs prior to the end of the performance period.

Your Participation Percentage in the Program is ___%.

If and to the extent that any provision contained in this Participation Letter
is inconsistent with the Program, the Program shall govern.

Please acknowledge receipt of this letter by signing in the space provided below
and return the signed letter to the attention of [            ].

 

Yours truly,     ACKNOWLEDGED BY: [            ]         Chairman, Compensation
Committee     [Name of Award Recipient]             [Date]